Simmons, C. J.
The judge of the superior court was fully warranted in disapproving the verdict rendered in the magistrate’s court and in sustaining the certiorari; but as questions of fact *367were involved, the case should be tried again in the latter court. Direction is accordingly given, that the judgment below be so modified as to order a new trial in the magistrate’s court, and. to tax the costs, other than those accruing upon the writ of error to this court, as provided in section 4070 of the code. The costs of the writ of error are chargeable to the defendant in error. Judgment affirmed, vAth direction.
November 15, 1895.
Certiorari. Before Judge Sweat. Wayne superior court. May term, 1895.
W. N. Ciarle and J. W. Bennett, for plaintiff. Enoin^ DuBignon & Chisholm and 8. R. Harris, for defendant.